DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 10953350. This is a statutory double patenting rejection.  Examiner notes the amended limitations “5% or more” is rewritten and is the same as “at least 5%”.  
Claims 9-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-11 of prior U.S. Patent No. 10953350. This is a statutory double patenting rejection.  Examiner notes the amended limitations “5% or more” is rewritten and is the same as “at least 5%”.  
Claims 13-17 and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-17 of prior U.S. Patent No. 10953350. This is a statutory double patenting rejection.  Examiner notes the amended limitations “5% or more” is rewritten and is the same as “at least 5%”.  

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended claim 1 to include the limitations of claim 8, and amended claim 1 from “at least 5%” to “5% or more”.   Examiner respectfully submits the amendments provided to claim 1 overcome the prior art of record cited in art rejections in the non final rejection dated 7-29-2022, however the amendments lead to statuatory double patenting rejections as noted in the current office action. Examiner notes a top in figure 3 is coupled through screw threading to a container after placing a fluid sample into the container, therefore limitations to a lid coupled to the container, the lid containing screw threading with open holes or holes covered with a membrane filter material would differentiate as an amended claim from claim 1 of US 10953350, wherein claim 1 of US 10953350 reads on an integral lid and container system.  Examiner notes however, with inclusion of the stated proposed amendment, would lead itself to a subsequent obvious double patenting rejection, wherein screw type lids coupled to containers are well known and would therefore be an obvious variant of an integral lid and container system.  Examiner suggests providing a terminal disclaimer over the claims of US 10,953,350 if applicant persues an amendment consistent with the proposed amendment stated herein.  
Applicant has amended claim 9 to include the limitations of claim 8, and amended claim 9 from “at least 5%” to “5% or more”.   Examiner respectfully submits the amendments provided to claim 9 overcome the prior art of record cited in art rejections in the non final rejection dated 7-29-2022, however the amendments lead to statuatory double patenting rejections as noted in the current office action. Examiner notes a top in figure 3 is coupled through screw threading to a container after placing a fluid sample into the container, therefore limitations to a lid coupled to the container, the lid containing screw threading with open holes or holes covered with a membrane filter material would differentiate as an amended claim from claim 8 of US 10953350, wherein claim 8 of US 10953350 reads on an integral lid and container system.  Examiner notes however, with inclusion of the stated proposed amendment, would lead itself to a subsequent obvious double patenting rejection, wherein screw type lids coupled to containers are well known and would therefore be an obvious variant of an integral lid and container system.  Examiner suggests providing a terminal disclaimer over the claims of US 10,953,350 if applicant persues an amendment consistent with the proposed amendment stated herein.  
Applicant has amended claim 13 to include the limitations of claims 18 and 20, and amended claim13 from “at least 5%” to “5% or more”.   Examiner respectfully submits the amendments provided to claim 13 overcome the prior art of record cited in art rejections in the non final rejection dated 7-29-2022, however the amendments lead to statuatory double patenting rejections as noted in the current office action. Examiner notes a top in figure 3 is coupled through screw threading to a container after placing a fluid sample into the container, therefore limitations to a lid coupled to the container, the lid containing screw threading with open holes or holes covered with a membrane filter material would differentiate as an amended claim from claim 12 of US 10953350, wherein claim 12 of US 10953350 reads on an integral lid and container system.  Examiner notes however, with inclusion of the stated proposed amendment, would lead itself to a subsequent obvious double patenting rejection, wherein screw type lids coupled to containers are well known and would therefore be an obvious variant of an integral lid and container system.  Examiner suggests providing a terminal disclaimer over the claims of US 10,953,350 if applicant persues an amendment consistent with the proposed amendment stated herein.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
November 7, 2022